Case 2:21-cv-00041-SPC-MRM Document 30 Filed 04/03/21 Page 1 of 4 PageID 372




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

LAS BRISAS CONDOMINIUM
HOMES CONDOMINIUM
ASSOCIATION, INC.,

             Plaintiff,

v.                                               Case No: 2:21-cv-41-SPC-MRM

EMPIRE INDEMNITY
INSURANCE COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Defendant Empire Indemnity Insurance Company’s

Motion to Dismiss (Doc. 20). Plaintiff Las Brisas Condominium Association,

Inc. responded (Doc. 21). The Court denies the Motion for failure to comply

with Local Rule 3.01(g).

       This is an insurance bad faith claim. Las Brisas sues Empire for unfair

practices under sections 624.155 and 626.9541, Florida Statutes.                   Empire

argues that the Complaint does not satisfy pleading requirements because the

allegations are conclusory and lack necessary detail. Empire further disputes



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00041-SPC-MRM Document 30 Filed 04/03/21 Page 2 of 4 PageID 373




the sufficiency of the Civil Remedy Notice that supports this lawsuit. But the

Court will not consider Empire’s dismissal arguments because—as highlighted

by Las Brisas—Empire violated Local Rule 3.01(g) in seeking affirmative

relief.

          It is clear from Empire’s Motion that Empire did not heed the Court’s

previous Order (Doc. 19) denying Empire’s first Motion to Dismiss (Doc. 14).

That endorsed Order was short and clear: “The parties are reminded to review

the new Local Rules (effective February 1), which now require conferrals on

motions to dismiss. The Court cannot overstate the importance of Local Rule

3.01(g) in helping avoid needless litigation, fostering communication between

the parties, and helping to resolve disputes without court intervention.” (Doc.

19 (emphasis added)).

          Empire then waited thirteen days from entry of that Order (Doc. 19)—

plenty of time to review Local Rule 3.01(g) and the undersigned’s preferences

before conferring with Las Brisas—to file its second Motion to Dismiss (Doc.

20). Yet that Motion appears nearly identical to Empire’s first Motion to

Dismiss, adding just three sentences at the end and remaining noncompliant

with Local Rule 3.01(g).

          Local Rule 3.01(g) is explicit in its requirements:

          At the end of the motion and under the heading “Local Rule 3.01(g)
          Certification,” the movant: (A) must certify that the movant has
          conferred with the opposing party, (B) must state whether the




                                            2
Case 2:21-cv-00041-SPC-MRM Document 30 Filed 04/03/21 Page 3 of 4 PageID 374




      parties agree on the resolution of all or part of the motion, and (C)
      if the motion is opposed, must explain the means by which the
      conference occurred.

Local Rule 3.01(g) (emphasis added). Empire’s Motion lacks a heading titled

“Local Rule 3.01(g) Certification” and, despite being opposed, fails to explain

the means of communication with counsel.

      More perplexing than Empire’s continued disregard for the Local Rules

and the Court’s Order is the apparent disagreement by Las Brisas with

Empire’s representation that counsel conferred. Empire claims the parties

could not agree. Las Brisas suggests they never conferred. This disagreement

is troubling. One of the litigants seems to be misrepresenting things.

      Local Rule 3.01(g)’s good-faith conferral encourages resolution and helps

avoid needless litigation.   The undersigned’s preferences, available online,

discuss the importance of the rule and the consequences of noncompliance.

These preferences warn that “failure to comply with the rule will result in the

court denying or striking the motion.” So the Court denies Empire’s Motion

without prejudice. And the Court again directs both parties to carefully read

and re-read the new Local Rules before making a good faith effort to comply

with them.

      Continued failure to comply with the Local Rules will lead to denial or

striking of future motions without further notice. If Empire wishes to seek

relief from the Court, it must file an appropriate motion in accordance with the




                                       3
Case 2:21-cv-00041-SPC-MRM Document 30 Filed 04/03/21 Page 4 of 4 PageID 375




Federal Rules of Civil Procedure and Local Rules.         The Court urges the

litigants to confer before any new dismissal motion is filed and to sort out any

possible issues consistent with the spirit of Local Rule 3.01(g).

      Accordingly, it is now

      ORDERED:

      The Motion (Doc. 20) is DENIED without prejudice for failure to

comply with Local Rule 3.01(g). Empire will have until April 9, 2021 to file a

proper motion to dismiss or, if it chooses, a response to the Complaint.

      DONE and ORDERED in Fort Myers, Florida on April 2, 2021.




Copies: All Parties of Record




                                        4
